Citation Nr: 1023130	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), to include bipolar disorder and/or 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 
1990, and from March 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which in part denied service connection 
for left ear hearing loss, a right knee disorder, and for 
bipolar disorder.  

The Veteran perfected appeals to the Board regarding all 
three denials by submitting a timely notice of disagreement 
in November 2005, and following the RO's issuance of a 
statement of the case in May 2006, submitting a substantive 
appeal (VA Form 9) later in May 2006.  Later still in May 
2006, the Veteran submitted a statement beginning "notice of 
disagreement of the decision of denial of claim for bipolar 
disorder/schizoaffective disorder..."  

The RO treated the Veteran's statement as one addressing an 
ongoing claim regarding bipolar disorder; and as a new 
separate claim for schizoaffective disorder.  In a November 
2007 rating decision the RO denied the claim for service 
connection for schizoaffective disorder, declining to reopen 
that claim on the basis that new and material evidence had 
not been received to reopen.  Review of the claims file, 
however, does not show that there was a prior final decision 
on the matter of a schizoaffective disorder.  There was at 
that time only the pending appealed claim for an acquired 
psychiatric disorder initially claimed by the Veteran as 
bipolar disorder. 

Though the RO had addressed service connection for an 
acquired psychiatric disorder as claims for two psychiatric 
disorders (bipolar and schizoaffective disorders), a claim 
for a specific psychiatric disability encompasses a claim in 
general for any psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not 
competent to diagnose his mental condition, he is only 
competent to identify and explain the symptoms that he 
observes and experiences).  

Thus, the pertinent claim on appeal at the time of the 
November 2007 rating decision, was for service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder; and schizoaffective disorder.  In December 2007 the 
Veteran submitted a statement, in which he in part claimed 
service connection for PTSD due to a stressor of being 
stabbed.  The RO responded in a May 2009 rating decision in 
which the RO granted service connection for PTSD.

As service connection is in effect for PTSD, in the remand 
below the Board addresses the claim for service connection 
for an acquired psychiatric disorder, other than PTSD, to 
include bipolar disorder and/or schizoaffective disorder.
 
Following a request from the Veteran in November 2007, the 
case was transferred to the jurisdiction of the Atlanta, 
Georgia RO. 

The report of an October 2007 VA examination for mental 
disorders shows that the examiner stated that there was total 
occupational and social impairment due to mental disorder 
signs and symptoms.  Then in the report of a February 2009 VA 
examination for PTSD, the examiner stated that there was 
total occupational and social impairment due to PTSD signs 
and symptoms.  
 
The Board determines that this medical evidence of record 
thereby raises an inferred claim for a 100 percent disability 
rating for the service-connected PTSD and for a total 
disability evaluation based upon unemployability due to 
service-connected disability.  See 38 C.F.R. §§ 3.340, 4.130, 
General Rating Formula for Mental Disorders;  See also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  These 
issues have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, to include 
bipolar disorder and/or schizoaffective disorder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
diagnosis of a left ear hearing loss disorder that is the 
result of a disease or injury in service.

2.  There is no competent medical evidence showing a 
diagnosis of a right knee disorder that is the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in July and December 2005, August 2006, and January and 
April 2008.  These documents in combination provided notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a July 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately, 
and VA examination reports.  The Veteran failed to report for 
a VA audiology examination and general medical examination 
scheduled to be conducted in September 2005.  Findings from a 
later May 2008 VA examination for joints are adequate for the 
purposes of deciding the right knee claim decided on appeal.  
See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was 
offered an opportunity to testify on his behalf on these 
matters.  He initially requested a local hearing at the RO, 
but ultimately withdrew that request.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been requested and/or obtained and would 
be necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  The Merits of the Claims

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and an 
organic disease of the nervous system or arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of discharge or release from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated, by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.




Analysis

The Veteran failed to report for audiology and general 
medical examination by VA scheduled to be conducted in 
September 2005 to address his hearing loss and right knee 
claims.  These scheduled VA examinations were expected to 
have provided additional information regarding the Veteran's 
claims.  

Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record. See 38 
C.F.R. § 3.655 (2009).  There is no evidence that the Veteran 
provided good cause for his failure to report to these 
examinations. Thus, the Board must rely upon the other 
evidence in the claims file to reach its decision.

A.  Left Ear Hearing Loss

The Veteran claims entitlement to service connection for a 
left ear hearing loss.  For the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability only if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or if speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

To establish entitlement to service connection for a current 
disability, in part, there must be medical evidence of a 
current disability, which in the case of a hearing loss 
disability, must meet the criteria as defined by VA under 38 
C.F.R. § 3.385.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Careful review of the service treatment records associated 
with the Veteran's two periods of service, and subsequent 
private and VA treatment records fails to show that the 
Veteran has a left ear hearing loss as defined by VA under 38 
C.F.R. 
§ 3.385.  
 
During the Veteran's second period of service, the report of 
medical examination in March 2005 (service medical board 
examination), contains an audiological evaluation of the ears 
showing that the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz were 5, 15, 10, 5, and 25 dB 
for the left ear.  Careful review of private and VA treatment 
records, which are dated from 2003 to 2009, reveal no medical 
evidence showing a left ear hearing loss as defined by VA.   
See 38 C.F.R. § 3.385.  

To establish entitlement to service connection, in part, 
there must be medical evidence of a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As there is 
no medical evidence of a current hearing loss disability, the 
preponderance of the evidence is against the claim of a 
current left ear hearing loss that is etiologically related 
to service. 

B.  Right Knee Disorder

The Veteran claims entitlement to service connection for a 
right knee disability, which in his July 2005 application for 
benefits, he identified as right knee swelling.  Review of 
service treatment records also show that the Veteran reported 
complaints of knee pain in both knees.

Swelling, like the symptom of pain, may or may not be a 
residual symptom of a chronic disability, and does not in 
itself constitute evidence of a chronic disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain, 
in and of itself, is not a disability for VA purposes, and 
thus service connection may not be granted for knee pain 
alone).  

Service treatment records show that the Veteran was seen in 
July 2004 for complaints of bilateral knee problems including 
pain.  The left knee was examined by X-ray, revealing supra 
patellar effusion and no fracture.  Subsequent service 
treatment records in August 2004 show only complaints and 
findings pertaining to the left knee.  

A December 2004 report of private treatment contains an 
assessment of inflammatory arthritis, and shows that this 
diagnosis involved the left knee. 

A January 2005 service treatment record written based on 
evaluations from March to December 2004 shows that the 
Veteran's chief complaint was left knee pain.  The record 
noted that in July 2003 the Veteran noticed a gradual onset 
of swelling and pain in the left knee with no known trauma; 
and also pain in the right knee but no swelling; and pain in 
both wrists and hands; but all of these eventually resolved.  
The remainder of the report contains findings relating to the 
left knee.  

The report of a March 2005 medical history shows that the 
Veteran reported that he had inflammatory arthritis of both 
knees.  The report of an April 2005 medical evaluation board 
proceeding contains a diagnosis of inflammatory arthritis-
primarily manifest in the left knee. 

During a May 2008 VA examination for joints, the Veteran did 
not report any complaints regarding his right knee.  The 
report records that bilateral knee X-ray examination revealed 
minimal spurring of the left medial compartment consistent 
with degenerative changes of the left knee.  After 
examination of both knees, the report contains a diagnosis of 
degenerative joint disease of the left knee.

VA and private treatment records after service through March 
2009 show no diagnoses pertaining to the right knee, only as 
to the left knee.  Notably, the RO granted service connection 
for a left knee disability in an October 2005 rating 
decision.  

To establish entitlement to service connection, in part, 
there must be medical evidence of a current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As there is 
no medical evidence of a current right knee disability, the 
preponderance of the evidence is against the claim of a 
current right knee disability that is etiologically related 
to service. 

C.  Conclusions

The Veteran has stated his belief that he has a left ear 
hearing loss and right knee  disorder that are related to 
service.  While the Veteran is competent to report symptoms 
he can perceive, he is not competent to render an opinion as 
to the medical diagnosis and etiology of any left ear hearing 
loss or right knee disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The Veteran's 
opinion in this matter is of little value because the 
determination involves a question that only medical experts 
may address.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the two claims 
decided.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In summary, review of the claims file shows no competent 
medical evidence of any current left ear hearing loss or 
right knee disorder.  The preponderance of the evidence is 
against the claims for service connection for left ear 
hearing loss and for a right knee disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a right knee disorder is denied.




REMAND

The Veteran claims service connection for an acquired 
psychiatric disorder, other than PTSD.  Service connection is 
already in effect for PTSD.  In an October 2005 rating 
decision-from which this appeal arises-the RO denied 
service connection for an acquired psychiatric disorder 
claimed as bipolar disorder.  During the pendency of the 
appeal, in a November 2007 rating decision, the RO denied 
service connection for an acquired psychiatric disorder 
claimed as schizoaffective disorder.  

As noted in the introduction, claims for service connection 
for specifically claimed  psychiatric disability encompass 
claims for service connection for all psychiatric 
disabilities, because an appellant generally is not competent 
to diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In connection with the Veteran's claim for service connection 
for an acquired psychiatric disorder, in October 2007 he 
underwent VA examination for mental disorders (except PTSD 
and eating disorders).  Review of the examination report 
shows that the claims file was requested but was not 
available to the examiner at any time in connection with the 
examination.  Review of the report shows also that the 
examiner did not provide an opinion on the etiology of the 
diagnosed psychiatric disability, or on the probability of a 
nexus between the disability and service.  A later VA 
psychiatric examination in February 2009 was an "initial 
evaluation for" PTSD, and did not address the question of 
the presence or etiology of any other acquired psychiatric 
disorder.

The medical history of the Veteran's acquired psychiatric 
disorder is rather complex.  The Veteran served on active 
duty from March 1988 to August 1990, and from March 2003 to 
July 2005.  Service treatment records associated with the 
first period of active service primarily consist of April 
1987 enlistment examination reports, and include no records 
referable to a psychiatric condition.  In service treatment 
records from the second period of active service, the Veteran 
reported that he did not seek treatment for psychiatric 
problems during the period between the two periods of active 
service.  

Service treatment records during the second period of active 
service show that the Veteran was first admitted to an 
inpatient psychiatry ward in August 2004.  An associated 
August 2004 psychiatry medical evaluation board report 
contains a "past psychiatric history" of mental health 
problems during the Veteran's first period of active service, 
in 1988; and the Veteran reported that he did not seek 
treatment for psychiatric problems during the period between 
the two periods of active service.  

The reported history noted that after being activated in 
March 2003, the Veteran was seen by mental health providers 
in the outpatient clinic on and off with variable compliance, 
and from March to August 2003 was given medication for both 
depression and psychosis.  However, review of the record 
during the second period of active service shows no referable 
service treatment records dated prior to August 2004.
 
The psychiatry medical evaluation board report contains a 
diagnosis of bipolar I disorder.  The diagnosis includes a 
notation of "Premorbid personality and predisposition: 
Severe, history of similar symptoms in the past both while on 
active duty, leading to a chapter separation, and symptoms 
continuing while a civilian for the 11 years prior to re-
enlisting in the Army National Guard.  Degree of impairment 
for military duty: Marked.  Degree of impairment for social 
and industrial adaptability: Definite.  LOD: No. EPTS 
(existing prior to service): Yes.  Service-aggravated: No. "  

While the above opinion suggests that symptomatology was 
present during the first period of active service, it also 
indicates that the examiner believed that the bipolar I 
disorder existed prior to the current period of service and 
had not been aggravated by the current active service.  
Nevertheless, during the second period of service beginning 
in March 2003, the record does not contain any 
contemporaneous records of treatment until August 2004.  
Thereafter, the record shows significant symptomatology.  The 
claims file medical records show that the Veteran has been 
diagnosed with acquired psychiatric disorders, including 
bipolar disorder, schizoaffective disorder, and PTSD. 

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any psychiatric 
condition.

Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all private medical records of 
treatment since the last records on file, 
dated in June 2005.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R 
§ 3.159 (2009).

2.  After the above development has been 
completed, then schedule the Veteran for a 
VA examination by an appropriate 
psychiatric specialist, to determine the 
nature and etiology of any acquired 
psychiatric disorder other than PTSD.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of related psychiatric symptoms 
during and since service.

For any acquired psychiatric disability 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
psychiatric disability:

(i) in the case of an acquired psychiatric 
disability-began or was permanently 
worsened during active service, and/or was 
the result of an inservice injury or 
disease, or was caused by or aggravated by 
a service-connected disability to include 
PTSD; or

 (ii) in the specific case of a psychosis-
became manifested to a compensable degree 
within one year of separation from active 
duty, or otherwise is shown to be 
etiologically related to service.

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service.

3.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, it should be returned to 
the examiner.

4.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


